DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                         JOSHUA A. BAILEY,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D20-2413



                         September 17, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Hillsborough County; Michael S. Williams, Judge.

Joshua A. Bailey, pro se.


PER CURIAM.

     Affirmed.


SLEET, LUCAS, and STARGEL, JJ., Concur.


Opinion subject to revision prior to official publication.